Norval, C. J.
Errors are alleged in the overruling of defendants’ motion to vacate a judicial sale of real estate. There are some clerical errors in the order of sale, but they are unimportant and not prejudicial. The decree alone was sufficient authority to the sheriff to make the sale. The notice of sale, in describing the decree, gave a date different from that on which the same was rendered, but this did not invalidate the sale, since the published notice with sufficient *420particularity otherwise described the decree, the court in which it was rendered and the names of the parties being stated. The other criticisms upon the sale, are likewise without merit.
The order is
Affirmed.